                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


SHERYL HUBBELL,

      Plaintiff,                            Case No. 14-13897

v.                                          HON. GEORGE CARAM STEEH

FEDEX SMARTPOST, INC.,

     Defendant.
______________________________/

                     ORDER GRANTING PLAINTIFF’S
                   MOTION TO REVIEW COSTS (Doc. 101)

      Plaintiff seeks review of the Clerk’s taxation of costs and an additional

award of non-taxable costs. After a jury trial, Plaintiff prevailed on her

claims under Title VII of the Civil Rights Act of 1964 and Michigan’s Elliott-

Larsen Civil Rights Act (“ELCRA”). The Clerk taxed $440 in costs, but

denied other requested costs as unsupported or not taxable pursuant to the

local Bill of Costs Handbook. See Docs. 98, 100. In total, Plaintiff seeks

$10,062.78 in costs, including the filing fee and fees for service, transcripts,

witnesses, copies, postage, and parking. See Doc. 101, Exs. 3, 5.

      Defendant objects to the award of costs not specifically listed in 28

U.S.C. § 1920, such as fees for parking, postage, office supplies, and

expert witnesses. See 28 U.S.C. § 1920; Hadix v. Johnson, 322 F.3d 895,
                                      -1-
900 (6th Cir. 2003). Under Title VII and the ELCRA, however, the court

may award reasonable out-of-pocket expenses not otherwise taxable under

§ 1920. See M.C.L. § 37.2802; 42 U.S.C. § 2000e–5(k). Under 42 U.S.C.

§ 2000e–5(k), the court may award “a reasonable attorney’s fee ... as part

of the costs.”1 Courts “have construed § 2000e–5(k) as allowing the award

of ‘reasonable out-of-pocket expenses incurred by the attorney which are

normally charged to a fee paying client.’” Sturgill v. United Parcel Serv.,

Inc., 512 F.3d 1024, 1036 (8th Cir. 2008) (quoting Mota v. Univ. of Tex.

Houston Health Sci. Ctr., 261 F.3d 512, 529 (5th Cir. 2001)). See also

Lensing v. Potter, 2015 WL 10892073, at *19 (W.D. Mich. Aug. 20, 2015)

(“Courts have awarded telephone expenses, postage, attorney travel

expenses, expenses for facsimiles, and parking, among others under §

2000e-5(k).”); Northcross v. Bd. of Ed. of Memphis City Sch., 611 F.2d 624,

639 (6th Cir. 1979) (“Reasonable photocopying, paralegal expenses, and

travel and telephone costs are thus recoverable pursuant to the statutory

authority of § 1988.”).

         Although Defendant generally questions Plaintiff’s support for certain

witness fees, and suggests that Plaintiff is double counting costs, these

objections are not well taken. Upon review of Plaintiff’s request for costs


1
    The court previously granted in part Plaintiff’s motion for attorney’s fees. Doc. 92.
                                              -2-
and exhibits, the court finds Plaintiff’s request to be reasonable and

appropriately supported by invoices and receipts. See Doc. 101, Exs. 2, 3,

4, 5. Defendant has not specifically identified any duplicated costs, and the

court discerns none. Plaintiff has listed all costs, except for trial transcripts,

in Exhibit 5. The costs listed in Exhibit 5 total $9,180.78. Plaintiff also

seeks $882 ($813.60 + $68.40) in trial transcripts, for a total of $10,062.78.

Having determined that Defendant’s objections are without merit, and that

Plaintiff may be awarded costs in the form of out-of-pocket expenses, the

court will grant Plaintiff’s motion for costs.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to

review the Clerk’s bill of costs is GRANTED and costs in the amount of

$10,062.78 (which includes the $440 already taxed by the Clerk) are

awarded to Plaintiff.

Dated: January 22, 2019

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                    January 22, 2019, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk




                                            -3-
